DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 




Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-13, 19, 20, 22, 23, 29, 31, 33-36 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by United States Patent Application Publication 2019/0230619 (Cui, et al).
Cui, et al disclose a  method of wireless communication performed by a user equipment (UE), comprising measuring one or more positioning reference signal (PRS) resources of at least one PRS instance during a first time interval (figure 2, #216, paragraph 42) and processing the one or more PRS resources of the at least one PRS instance during a PRS processing gap, wherein the PRS processing gap comprises a period of time during which the UE at least prioritizes PRS processing over reception, processing, or both, of other downlink signals and channels different from PRS (paragraphs 36, 59).
Regarding claims 2 and 31, note paragraphs 59, figure 4, #408.
Regarding claims 8 and 33, note figure 4, #400, paragraph 55.
Regarding claims 9,10, and 34 note figure 2, #104, 212, 204, paragraphs 33-34.
Regarding claims 12 and 13, note paragraph 95.
Regarding claims 19 and 20, note paragraph 111.
Regarding claim 22 and 23, note figures 5 and 6.
Regarding claims 29, 35, and 36, these claims are the apparatus, means plus function and product versions of method claim 1 and is rejected for the same reason.  Note the means and memory (the readable computer medium) (figure 7, #720), transceiver (#715, 740), and processor (#705). 
Some of the claims are alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim(s) 1-4, 6, 7, 9, 29, 31, 32, 34-35 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by United States Patent Application Publication 2021/0088623 (Yerramilli, et al).
Yerramilli, et al discloses a  method of wireless communication performed by a user equipment (UE), comprising measuring one or more positioning reference signal (PRS) resources of at least one PRS instance during a first time interval (figures 1, 5, 7, 8, paragraphs 106-109, 118) and processing the one or more PRS resources of the at least one PRS instance during a PRS processing gap, wherein the PRS processing gap comprises a period of time during which the UE at least prioritizes PRS processing over reception, processing, or both, of other downlink signals and channels different from PRS (paragraph 113).
Regarding claims 2 and 31, note paragraph 156.
Regarding claims 3, 4, 32,  note figure 6, paragraphs 116, 117.
Regarding claims 6 and 7, note paragraph 115.
Regarding claims 8 and 33, note paragraph 114.

Regarding claims 29, 35, and 36, these claims are the apparatus, means plus function and product versions of method claim 1 and is rejected for the same reason.  Note the means and memory (the readable computer medium) (figure 4, #340), transceiver (#310 and 322), and processor (#332).
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
		






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0230619 (Cui, et al) or United States Patent Application Publication 2021/0088623 (Yerramilli, et al) in view of United States Patent Application Publication 2020/092737 (Siomina, et al).

Cui, et al or  Yerramilli, et al discloses all subject matter, note the above paragraphs, except for PRS processing gap is an autonomous PRS processing gap during which the UE is permitted to prioritize PRS processing over the reception, processing, or both, of the downlink signals and channels different from PRS without notifying a serving base station and the UE is configured to process the one or more PRS resources of the at least one PRS instance within a configured period of time after reception of the at least one PRS instance, and the autonomous PRS processing gap is a UE-determined period of time within the configured period of time.  Siomina, et al teaches the use of PRS processing gap is an autonomous PRS processing gap during which the UE is permitted to prioritize PRS processing over the reception, processing, or both, of the downlink signals and channels different from PRS without notifying a serving base station and the UE is configured to process the one or more PRS resources of the at least one PRS instance within a configured period of time after reception of the at least one PRS instance, and the autonomous PRS processing gap is a UE-determined period of time within the configured period of time for the purpose of detecting and identify the strongest LTE cell before transmitting the OTDOA assistance data request, note paragraph 73.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of PRS processing gap is an autonomous PRS processing gap during which the UE is permitted to prioritize PRS processing over the reception, processing, or both, of the downlink signals and channels different from PRS without notifying a serving base station and the UE is configured to process the one or more PRS resources of the at least one PRS instance within a configured period of time after reception of the at least one PRS instance, and the autonomous PRS processing gap is a UE-determined period of time within the configured period of time for the purpose of detecting and identify the strongest LTE cell before transmitting the OTDOA assistance data request, as taught by Siomina, et al in either Cui, et al or Yerramilli, et al methods in order for an  autonomous gap is a gap determined by the UE, where the UE neglects uplink transmissions and downlink transmissions during the gap.
The claims are in in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 5, 16-18, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645